J-S10037-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                   Appellee              :
                                         :
              v.                         :
                                         :
 CHRISTOPHER HANSON                      :
                                         :
                   Appellant             :       No. 2136 EDA 2018

             Appeal from the PCRA Order Entered July 2, 2018
              In the Court of Common Pleas of Lehigh County
           Criminal Division at No(s): CP-39-CR-0000421-1984,
                          CP-39-CR-0001582-1983


BEFORE:   GANTMAN, P.J.E., STABILE, J., and COLINS*, J.

JUDGMENT ORDER BY GANTMAN, P.J.E.:                  FILED APRIL 22, 2019

     Appellant, Christopher Hanson, appeals pro se from the order entered

in the Lehigh County Court of Common Pleas, dismissing his serial petition

filed per the Post Conviction Relief Act (“PCRA”), at 42 Pa.C.S.A. §§ 9541-

9546. Based on our Supreme Court’s decision in Commonwealth v. Walker,

___ Pa. ___, 185 A.3d 969 (2018), we must quash the appeal.

     The relevant facts and procedural history of this case are as follows. On

June 14, 1984, a jury convicted Appellant of second-degree murder, rape, and

conspiracy to commit murder. The court sentenced Appellant on January 30,

1986, to life without parole (“LWOP”). This Court affirmed the judgment of

sentence on August 31, 1987, and our Supreme Court denied allowance of

appeal on March 23, 1988. See Commonwealth v. Hanson, 534 A.2d 130

(Pa.Super. 1987), appeal denied, 518 Pa. 654, 544 A.2d 1341 (1988).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S10037-19


Appellant unsuccessfully litigated twelve PCRA petitions between 1988 and

2015. On March 28, 2018, Appellant filed the current pro se PCRA petition.

The PCRA court issued Rule 907 notice on June 6, 2018, and on June 28, 2018,

Appellant filed a pro se response to the court’s Rule 907 notice. The court

denied Appellant’s PCRA petition on July 2, 2018. On July 12, 2018, Appellant

timely filed a pro se notice of appeal, as well as a voluntary, pro se concise

statement of errors per Pa.R.A.P. 1925(b).

      Preliminarily, on June 1, 2018, the Walker Court held that the common

practice of filing a single notice of appeal from an order involving more than

one docket would no longer be tolerated, because the practice violates

Pa.R.A.P. 341, which requires the filing of “separate appeals from an order

that resolves issues arising on more than one docket.” Walker, supra at __,

185 A.3d at 977.        The failure to file separate appeals under these

circumstances “requires the appellate court to quash the appeal.” Id.

      Instantly, Appellant filed a single notice of appeal from the order that

denied PCRA relief at two separate docket numbers. Appellant’s first notice

of appeal was filed on July 12, 2018, and his amended notice of appeal was

filed on July 23, 2018, both of which postdate the Walker decision. Appellant

amended his notice of appeal to certify service on the district attorney’s office.

Appellant’s initial notice of appeal and his identical amended notice of appeal

(with proper service corrected) do not qualify as “separate” notices of appeal

for purposes of Walker. Likewise, Appellant’s later refiling of separate notices


                                      -2-
J-S10037-19


of appeal in the trial court, as a response to this Court’s rule to show cause,

did not cure the Walker defect, as Appellant filed those notices of appeal out

of time, at the earliest, on August 4, 2018, according to the prisoner mailbox

rule. Under Walker, we must quash Appellant’s appeal.

      Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/22/19




                                     -3-